Citation Nr: 0005418	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant under the provisions of 38 C.F.R. 3.809 
(1999).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in which 
the RO denied entitlement to specially adapted housing or a 
special home adaptation grant.  The veteran appealed and was 
afforded a hearing at the RO in January 1999.  His claim was 
denied by the hearing officer as reflected in the February 
1999 supplemental statement of the case (SSOC).


REMAND

The veteran seeks entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant.  The regulations provide 
that specially adapted housing is available to a veteran who 
has a permanent and total service-connected disability due 
to: (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.809 (1999).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once.  Id.

The Board notes that the phrase "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (1999).

With respect to the foot, the determination of whether there 
is "loss of use" will be made on the basis of the actual 
remaining function and whether the acts of balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350, 4.63 
(1999).

The veteran contends that he is entitled to assistance in 
acquiring specially adapted housing or a home adaptation 
grant in order to make his home wheelchair and/or scooter 
accessible.  He has indicated that he was issued an electric 
scooter and a lift for his vehicle in January 1998 by the 
neurology clinic at the Dorn VA Hospital in Columbia, South 
Carolina.  He maintains that he is only able to use his 
scooter from his living room to the end of his hallway 
because the hallway is not wide enough to accommodate the 
scooter.  He is unable to take the scooter outside unless his 
son is available to carry it because there are no ramps at 
his house.

The record indicates that service connection has been 
established for the following disabilities: ataxia of the 
right upper extremity, due to multiple sclerosis (MS), rated 
70 percent disabling; ataxia of the left upper extremity, due 
to MS, rated 30 percent disabling; ataxia of the left lower 
extremity, due to MS, rated 40 percent disabling; ataxia of 
the right lower extremity, due to MS, rated 40 percent 
disabling; hypertension, rated 20 percent disabling; and 
numbness and tingling of the face, due to MS, rated 10 
percent disabling.  The veteran has a permanent combined 100 
percent disability rating and is in receipt of special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114 (k) and 38 C.F.R. § 3.350 (a) based on loss of use of 
a creative organ.

Having reviewed the record, it is the opinion of the Board 
that the veteran's claim should be remanded in order to 
conduct further evidentiary development.  In the April 1998 
request for VA examination, the RO asked the VA examiner to 
indicate whether the veteran had loss of use of his feet.  
The RO did not provide any instruction to the VA examiner 
regarding how loss of use is determined under the pertinent 
regulations and did not request any explanation from the VA 
examiner for his response to the question.  On the VA 
examination in May 1998, the veteran reported having to use a 
cane for support and frequently using a wall for support.  He 
was noted to have a motorized cart which assists him, but 
does not fit into his home; his inability to use the cart 
inside of his home was found to limit the veteran's mobility 
inside and outside of the home.  The VA examiner concluded 
that the veteran had not lost the use of his feet.  However, 
it was also indicated that the veteran had a profound loss of 
proprioception which rendered his ability to walk, 
particularly in dark places and in low level light, almost 
impossible.  The VA examiner did not address whether the 
veteran's loss of proprioception equated to loss of use of 
one or both feet.  In addition, there were no clinical 
findings with respect to the veteran's ability or impairment 
of balance and propulsion.

At his January 1999 RO hearing, the veteran testified that he 
has used a cane since 1992/1993.  Subsequent to his 
discharge, the VA hospital provided the veteran with an 
electric scooter and a wheelchair to help with his 
locomotion.  The veteran indicated that he requires the use 
of a cane, wall walking or grabbing onto something to assist 
with ambulation.  Based on the severity of weakness caused by 
his MS, the veteran reported that he has more or less 
difficulty with balance and this results in problems moving 
about; during periods of weakness, the veteran indicated that 
he was totally incapacitated from moving on his own without 
an assistive device.  He also testified that there are 
periods in which he has no feeling whatsoever in either one 
of his feet; he is able to walk at those times, but has no 
feeling in his legs.

In summary, the available medical evidence is insufficient 
for making a determination as to whether his service-
connected disabilities are productive of impairment which 
equals loss of use of one or both lower extremities and would 
preclude locomotion without the aid of braces, crutches, a 
cane, or a wheelchair, as required by the provisions of 38 
C.F.R. § 3.809 (1999).  On remand, the VA examiner must 
provide specific findings on the issue of whether the veteran 
has loss of use of one or both feet, as defined in 38 C.F.R. 
§§ 3.350(a)(2) and 4.63, and reported by specific reference 
to impairment of the functions of balance and propulsion.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran 
and ask him whether he has received any 
treatment for his service-connected 
disabilities since May 1998, the date of 
the last VA examination.  Based on his 
response, and with appropriate 
authorization(s), the RO should obtain a 
copy of all pertinent treatment records 
from the identified health care 
provider(s), and associate them with the 
claims folder.

2.  Upon completion of the foregoing, 
the RO should schedule the veteran for a 
comprehensive VA neurological 
examination to determine the current 
severity of his service-connected 
disabilities of the lower extremities as 
they affect the functions of balance and 
propulsion in the feet.  All findings 
should be reported in detail.  The 
entire claims folder, including a copy 
of this REMAND, must be reviewed by the 
examiner prior to the examination.  
Following review of the claims folder 
and examination of the veteran, the VA 
examiner should report specific clinical 
findings as follows: (1) identify the 
veteran's current ability for balance 
and propulsion in the lower extremities; 
(2) comment on whether the current 
functions of balance or propulsion 
preclude locomotion without the aide of 
braces, crutches, canes, or a 
wheelchair; (3) indicate whether loss of 
use of one or both feet is established 
based on the actual remaining function 
of either foot and whether the acts of 
balance and propulsion could be 
accomplished equally well by an 
amputation stump with prosthesis.  
38 C.F.R. §§ 3.350, 4.63.  A complete 
rationale for all findings and 
conclusions should be set forth in the 
report of examination.

3.  Upon completion of the above VA 
neurological examination, the RO should 
review the claims folder in order to 
ensure that all of the specified 
development actions have been completed 
in full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.

4.  Following completion of the 
requested development, the RO should re-
adjudicate the veteran's claim of 
entitlement to a certificate of 
eligibility for assistance in acquiring 
specially adapted housing or a special 
home adaptation grant under the 
provisions of 38 C.F.R. §§ 3.809 and 
3.809a.

If any decision remains adverse to the veteran, he and his 
representative should be provided with a SSOC and given an 
appropriate amount of time to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate review, as appropriate.  No action is required of 
the appellant unless he receives further notice, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


